Citation Nr: 1513063	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1974 to August 1976 with additional reserve service in the Army Reserve from August 1976 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In an August 2014 rating decision, service connection was granted for a low back condition.  As that is a full grant of the benefits sought as to that disability, the matter is no longer on appeal.

In April 2014, the Board remanded these matters for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Bilateral hearing loss disability and tinnitus are related to acoustic trauma sustained in active service. 


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a type of condition for which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2014).

The Veteran asserts that he developed hearing loss due to noise exposure he experienced during active service, specifically from exposure to tanks.

On the Veteran's July 1974 entrance examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
n/a
30
LEFT
10
5
15
n/a
30

On the Veteran's self-report of medical history he indicated that he did not have nor ever had hearing loss.

On the Veteran's July 1976 separation examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
n/a
15
LEFT
20
15
10
n/a
10

A July 1981 army reserve service treatment record reported audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
15
10
5
LEFT
0
0
0
5
10

A March 1984 army reserve service treatment record reported audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
5
0
-10
0
25

An April 1990 army reserve over 40 physical examination report showed audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
n/a
5
LEFT
5
5
10
n/a
20

On the Veteran's self-report of medical history, he indicated that he did not have hearing loss.

A June 1995 army reserve examination report showed audiometric testing pure tone thresholds, in decibels that were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
15
20
LEFT
15
20
15
25
35

A November 2006 private audiologist report showed audiometric testing pure tone thresholds, in decibels that were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
30
30
25
LEFT
25
10
20
35
45

A January 2007 letter provided by the private audiologist that conducted the November 2006 audiological examination, reported that the Veteran complained of constant tinnitus and decreased hearing acuity as result of excessive noise exposure while on active military duty from 1976 to 1995.  The Veteran reported that he did not have hearing protection when exposed to weapons firing during active service.  The Veteran also reported symptoms of dizziness while lying down and ear pain at high altitudes.  He also reported he had difficulty understanding speech in quiet and noise.  The private audiologist opined that the Veteran's current hearing problems were as likely as not related to his excessive noise exposure while serving in the military.  

An August 2013 VA examination report shows that the Veteran was evaluated with audiometric testing tone thresholds, in decibels, that were reported as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
70
55
50
55
35
LEFT
40
35
35
45
55

Speech discrimination scores on the Maryland CNC word list were 96 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with right ear mixed hearing loss and left ear mixed hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of military service.  The examiner noted that the Veteran's earliest hearing evaluation dated July 1974 showed hearing loss at 1000, 2000, 4000, & 6000 Hz bilaterally.  The examiner noted the last audiogram completed in June 1995 revealed shifts of hearing for the better and hearing loss presented only at 4000 and 6000 Hz in the left ear and 1000 and 6000 Hz in the right.  The examiner opined that these hearing evaluations were not consistent with noise induced hearing loss.  Finally, the examiner reported that the results during the current examination were of mixed hearing loss bilaterally which was not consistent with noise induced hearing loss.  The examiner then reported that the Veteran's hearing loss existed prior to service and that the preexisting hearing loss was not aggravated beyond normal progression in the military service.  The rationale for no aggravation of the preexisting hearing condition was that the Veteran's hearing improved from entrance to separation.  The Veteran reported that he was exposed to significant hazardous noise exposure from explosion noises inside tanks.  The Veteran reported that he did not remember when his hearing loss onset.  He did report that hearing protection was available and was worn.  He also reported that after the military he worked as a tool parts attendant and was not exposed to hazardous noises.

An October 2014 Disability Benefits Questionnaire (DBQ) completed by a VA physician reported that the Veteran was diagnosed with sensorineural hearing loss in April 1990.  Tinnitus was also reportedly diagnosed as it was not uncommon for that condition to be associated with sensorineural hearing loss.  The VA physician noted that the Veteran underwent an over 40 retention physical examination in April 1990 which demonstrated bilateral sensorineural hearing loss at higher frequencies.  A June 1995 audiological examination was also referenced as it showed progressive hearing loss especially with the left ear.  Physical examination of the Veteran's ears showed normal external ears, ear canals, tympanic membranes, and gait.  The only abnormality references were the Veteran's previous audiograms.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss and tinnitus are related to service.

Following its review of the relevant evidence of record, the Board finds the most probative evidence of record consists of the January 2007 private audiologist report that concluded that the Veteran's current hearing problems, which include his bilateral hearing loss and tinnitus, were as likely as not related to excessive noise exposure while serving in the military.  The private audiologist opinion was not only based on a physical examination of the Veteran but also considered the Veteran's reports of excessive noise while on active duty.  The Board finds that the Veteran's reports of exposure to excessive noise is supported by the evidence of record as the Veteran was an Armor Crewman during his active duty service and therefore was most likely exposed to loud noise from tanks.  

Although the Board accords the August 2014 VA opinion some evidentiary weight, the Board finds that the rationale provided by the examiner was conclusory in nature.  Essentially, the examiner concluded that the Veteran's service treatment records did not indicate that he had suffered hearing loss between entrance and separation from service as shown by audiological examinations conducted.  Therefore, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to active duty service.  The Board notes that the absence of documented hearing loss in service is not fatal to a service connection claim for bilateral hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In summary, in this case, the Board is presented with an evidentiary record that is both against and supportive of the claims for service connection for a bilateral hearing loss and tinnitus.  Initially, the Board notes that the Veteran was exposed to acoustic trauma from tanks during service in the Army.  With regard to a nexus to service that favors these claims, there is a private medical opinion, and the Veteran's credible lay statements regarding noise exposure and symptoms.  Probative evidence against the claims for service connection bilateral hearing loss and tinnitus consist of a VA examiner's opinion issued in August 2013.  Nevertheless and as noted above, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claims for service connection for hearing loss and tinnitus.  In addition, with regard to the Veteran's tinnitus, the Board finds that the private audiologist provided a positive nexus opinion to service.  Additionally, an October 2014 DBQ completed by a VA physician indicated that it was not uncommon for tinnitus to be association with sensorineural hearing loss.  The Board also notes that tinnitus often accompanies sensorineural hearing loss, and sensorineural hearing loss is the most common cause of tinnitus.  (VA Training Letter 10-02 at page (pg.). 5).  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


